          Case 2:20-cv-02252-SU        Document 10    Filed 03/29/21   Page 1 of 1




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   (PENDLETON DIVISION)



ANDRA KINZER,                                  Case No.: 2:20-cv-02252-SU
                  Plaintiff,                   ORDER GRANTING
                                               STIPULATED MOTION FOR
         v.                                    DISMISSAL

CAPITAL ONE BANK (USA), N.A.,
                Defendant.



         Upon review of the Parties’ Stipulated Motion for Dismissal with Prejudice of

Defendant Capital One Bank (USA), N.A. (“Capital One”) and good cause appearing;

         IT IS ORDERED that the Stipulation is GRANTED.

         The above-entitled matter is hereby dismissed with prejudice as to Capital One,

with the parties to bear their own attorneys’ fees and costs. The Clerk of the Court shall

terminate the action as there are no remaining defendants.



Dated:        3/29/2021

                                            /s/ Patricia Sullivan
                                            U.S. Magistrate Judge
                                            H




                                            -1-                        PROPOSED ORDER
